                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


 KOURTNEY SHELLEY,                               )
                                                 )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )   CIVIL ACTION NO. 5:18-CV-380 (MTT)
                                                 )
                                                 )
 WESLEYAN COLLEGE,                               )
                                                 )
                                                 )
                Defendant.                       )
                                                 )

                                            ORDER

       Defendant Wesleyan College has moved to dismiss pro se Plaintiff Kourtney

Shelley’s complaint. Doc. 6. For the following reasons, the motion (Doc. 6) is DENIED.

                                      I. BACKGROUND

       On November 27, 2017, the Plaintiff, who is African-American, began working for

the Defendant as a Transfer Support Coordinator in the Strategic Enrollment

Management Division, which consists of two departments—Admissions and Financial

Aid. Doc. 1 ¶¶ 7-9. According to the Plaintiff, soon after beginning her employment,

she “was faced with bullying, causing a hostile work environment, from a Caucasian

female co-worker whose job title was Traditional Student Coordinator.” Id. ¶ 14.

Though the co-worker was tasked to train the Plaintiff, “she made it her mission to

reduce [the Plaintiff’s] worth to that of a slave.” Id. ¶ 15. For example, the co-worker

allegedly threw a box on the floor in front of the Plaintiff and told the Plaintiff to “take this
to the conference room,” even though the co-worker was closer to the room. Id. ¶ 16.

The following are other examples of what the Plaintiff alleges amount to bullying:

   •   the co-worker placed notes on the Plaintiff’s desk, telling the Plaintiff to take

       certain things to the Registrar’s Office;

   •   the co-worker double-booked appointments for the Plaintiff to meet with various

       employees and then reported that the Plaintiff was late and questioned her

       whereabouts;

   •   the co-worker sent the Plaintiff “across campus to make deliveries” and then

       questioned her whereabouts;

   •   the co-worker accused the Plaintiff of “belittling Wesleyan College” by trying to

       enforce practices of other colleges at which the Plaintiff had worked; and

   •   the co-worker assigned tasks that the Plaintiff could not perform and blamed her

       for lack of productivity.

Id. ¶¶ 17, 23-27.

       The alleged bullying only “escalated” once the co-worker learned that the Plaintiff

had requested a meeting with her Caucasian male supervisor to inform him that her co-

worker assigned her a supposedly unethical task—not converting grade point averages

for students transferring from a two-year college in Middle Georgia. Id. ¶¶ 19-20, 22.

Two weeks into her employment, the Plaintiff finally met with her supervisor. Id. ¶ 28.

At the meeting, the supervisor told the Plaintiff that he did not believe this practice of not

converting grade point averages was unethical and, presumably addressing her




                                             -2-
concern about the bullying, advised the Plaintiff to report to him, not her co-worker. 1 Id.

¶¶ 20-21, 28.

           But that did not stop the alleged bullying. According to the Plaintiff, “[i]t became a

team effort,” such that the supervisor stopped speaking to the Plaintiff, and when the

Plaintiff saw the supervisor in the co-worker’s office, the two ended their conversation

when she came near. Id. ¶ 29. During an Admissions’ Advisory Council Meeting, the

Plaintiff recalls the supervisor telling people that the Plaintiff was “close acquaintances

with the only other African-American employee in the room,” even though that comment

was neither requested nor necessary. Id. ¶ 31. The Plaintiff also alleges she overheard

the supervisor tell someone that the “black students at Wesleyan were resentful of the

White and Asian students because they had more financial means. Wesleyan College

should only accept students with high ability and low need.” Id. ¶ 32. Upon hearing

this, the Plaintiff believed there was “no one to protect [her].” Id.

           Finally, the Plaintiff alleges that another caucasian female co-worker “was

recruited to join the bullying, teaming up with the initial Caucasian female co-worker to

create a myriad of mendacious falsehoods regarding [the Plaintiff].” Id. ¶ 33. These co-

workers allegedly misquoted and misrepresented words that the Plaintiff had actually

said. Id. Though the Plaintiff requested another meeting with her supervisor to address

and resolve the bullying, the meeting never occurred. Id. ¶ 34. Rather, on January 8,

2018, less than six weeks into her employment, the Plaintiff was discharged. Id. ¶ 12.

The supervisor and Human Resource Director allegedly gave the following reason: “You




1   The Plaintiff does not allege that reporting the “unethical” practice resulted in her termination.
                                                        -3-
are just not a good fit.” Id. ¶ 34. The Plaintiff then received a letter stating that the

Plaintiff was discharged for “[f]ailure to perform job duties as assigned.” Id. ¶ 35.

        On April 30, 2018, the Plaintiff filed an EEOC charge, alleging race

discrimination, retaliation, and bullying and harassment by a Caucasian female co-

worker. 2 Id. ¶ 13. The Plaintiff then filed her complaint on October 12, 2018. Doc. 1.

After being properly served, the Defendant moved to dismiss her complaint. 3 Doc. 6.

                                            II. DISCUSSION

        A.      Motion to Dismiss Standard under Rule 12(b)(6)

        The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “At the motion to dismiss stage, all well-pleaded facts are accepted as

true, and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006)

(internal quotation marks and citation omitted). Moreover, a “document filed pro se is to



2 Though the Plaintiff states she filed her complaint within 180 days of receiving her right-to-sue letter

from the EEOC, she attached neither a copy of the EEOC charge nor the right-to-sue letter to her
complaint. Doc. 1 ¶ 2. Apparently, by not raising the issue in its motion to dismiss, the Defendant seems
to assume the Plaintiff properly exhausted her administrative remedies. In any event, as the Supreme
Court recently held in Fort Bend Cty., Texas v. Davis, ___ U.S. ___, 139 S. Ct. 1843, 2019 WL 2331306
(June 3, 2019), Title VII’s charge-filing requirement is not jurisdictional—put differently, it is subject to
waiver.

3 On January 13, 2019, the Court ordered the Plaintiff to show cause why her case should not be
dismissed under Federal Rule of Civil Procedure 4(m) for failure to serve the Defendant. Doc. 3. In
response, the Plaintiff showed good cause for her failure to serve, and she properly served the Defendant
on January 25, 2019. Doc. 4.
                                                     -4-
be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). However, even

in pro se complaints, “where the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R.

Civ. P. 8(a)(2)). “[C]onclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt.,

Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002) (citations omitted). The complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Twombly, 550 U.S. at 555 (quotation marks and citation omitted). Where there

are dispositive issues of law, a court may dismiss a claim regardless of the alleged

facts. Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th

Cir.1993) (citations omitted).

       B.     Analysis

       Liberally construed, the Plaintiff’s complaint contains three claims under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, and under 42 U.S.C. § 1981: (1)

race discrimination; (2) retaliation; and (3) hostile work environment. Title VII prohibits

employers from taking certain employment actions, such as termination, based on an

employee’s race. See 42 U.S.C. § 2000e-2. Similarly, § 1981 prohibits race

discrimination in the performance of contracts, including employment agreements. See

42 U.S.C. § 1981. Whether brought under Title VII or § 1981, the Plaintiff’s claims “are

subject to the same standards of proof and employ the same analytical framework.”

                                             -5-
See Bryant v. Jones, 575 F.3d 1281, 1296 n.20 (11th Cir. 2009) (citations omitted); see

also Jefferson v. Sewon America, Inc., 891 F.3d 911, 919 (11th Cir. 2018) (“We

examine claims of discrimination and retaliation under the same legal framework

regardless of whether the plaintiff invokes section 1981 or section 2000e.”) (citations

omitted). The Plaintiff may attempt to establish these claims by offering either direct or

circumstantial evidence. 4 See Jefferson, 891 F.3d at 921. Direct evidence is “evidence,

which if believed, proves the existence of the fact in issue without inference or

presumption.” Taylor v. Runyon, 175 F.3d 861, 867 (11th Cir. 1999) (quotation marks,

alterations, and citation omitted); see also Carter v. Three Springs Residential

Treatment, 132 F.3d 635, 642 (11th Cir. 1998) (“Direct evidence, by definition, is

evidence that does not require . . . an inferential leap between fact and conclusion.”).

For example, courts have found direct evidence where “actions or statements of an

employer reflect a discriminatory or retaliatory attitude correlating to the discrimination

or retaliation complained of by the employee.” Merritt v. Dillard Paper Co., 120 F.3d

1181, 1189 (11th Cir. 1997) (quotation marks and citation omitted). Under Eleventh

Circuit precedent, “only the most blatant remarks, whose intent could mean nothing

other than to discriminate [, retaliate or harass] on the basis of some impermissible

factor constitute direct evidence of discrimination [, retaliation or hostile work

environment].” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1086 (11th Cir. 2004)

(quotation marks and citations omitted). In contrast, “circumstantial evidence only




4A plaintiff may also prove her case by presenting “a convincing mosaic of circumstantial evidence that
would allow a jury to infer intentional discrimination by the decisionmaker.” Smith v. Lockheed-Martin
Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (quotation marks and citations omitted). As discussed
below, the parties only address the burden-shifting framework under McDonnell Douglas.
                                                   -6-
suggests, but does not prove, a discriminatory [or retaliatory] motive, and may be

evaluated under the burden-shifting test” established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Jefferson, 891 F.3d at 921-

22 (quotation marks, alterations, and citations omitted).

        Here, the parties do not address whether the Plaintiff has alleged facts

constituting direct evidence of race discrimination, retaliation, or hostile work

environment. Instead, they discuss whether the Plaintiff’s allegations show

circumstantial evidence of race discrimination, retaliation, or hostile work environment

under the McDonnell Douglas burden-shifting framework. Under this framework, the

plaintiff bears the initial burden of establishing a prima facie case. Lewis v. City of

Union City, Ga., 918 F.3d 1213, 1220-21 (11th Cir. 2019) (citations omitted). If the

plaintiff makes out her prima facie case, the burden shifts to the defendant to articulate

a legitimate, nondiscriminatory reason for its actions. Id. at 2121 (citation omitted).

“Finally, should the defendant carry its burden, the plaintiff must then demonstrate that

the defendant’s proffered reason was merely a pretext for unlawful discrimination

[retaliation or harassment], an obligation that ‘merges with the plaintiff’s ultimate burden

of persuading the factfinder that she has been the victim of intentional discrimination

[retaliation or harassment].’” Id. (citation and alterations omitted).

        According to the Defendant, the Plaintiff’s complaint should be dismissed

because she has failed to allege a prima facie case for race discrimination, retaliation,

and hostile work environment. 5 See generally Doc. 6. However, that is not the proper


5 To make out a prima facie case of discrimination, the Plaintiff may show that she (1) is a member of a
protected class; (2) was qualified for the job; (3) suffered an adverse employment action; and (4) was
treated less favorably than a similarly situated individual outside of her protected class. Rice-Lamar v.
                                                    -7-
standard at the pleading stage. 6 As the Supreme Court made clear, pleading a

McDonnell Douglas prima facie case is not necessary to survive a motion to dismiss.

See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (“This Court has never

indicated that the requirements for establishing a prima facie case under McDonnell

Douglas also apply to the pleading standard that plaintiffs must satisfy in order to

survive a motion to dismiss.”). That is because the prima facie case under McDonnell

Douglas is an evidentiary standard, not a pleading requirement. Id. at 510. Thus, the

correct inquiry in the context of a motion to dismiss is not whether the Plaintiff has

alleged facts sufficient to make out a classic McDonnell Douglas prima facie case but

whether the complaint provides “enough factual matter (taken as true) to suggest”

discrimination, retaliation, or hostile work environment based on race. See Surtain v.

Hamlin Terrace Foundation, 789 F.3d 1239, 1246 (11th Cir. 2015) (quotation marks and

citations omitted). A complaint may not survive dismissal, however, if it consists “of only

the barest of conclusory allegations without notice of factual grounds on which they

purport to be based.” Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1271 (11th Cir.

2004) (citation omitted).




City of Ft. Lauderdale, Fla., 232 F.3d 836, 842-43 (11th Cir. 2000) (citation omitted). To establish a prima
facie case of retaliation, the Plaintiff may show that (1) she engaged in a statutorily protected activity; (2)
she suffered a materially adverse action; and (3) there was some causal relationship between the two
events. Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1277 (11th Cir. 2008). Finally, to establish
a prima facie case for hostile work environment, the Plaintiff must show that (1) she is a member of a
protected class; (2) she was subjected to unwelcome harassment; (3) the harassment complained of was
based on her membership in the protected class; (4) the harassment was sufficiently severe or pervasive
to alter the terms and conditions of employment and create a hostile or abusive working environment; and
(5) the employer is responsible for that environment under either vicarious or direct liability. Jones v. UPS
Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012) (citation omitted).
6While citing the correct law that a “complaint need not prove a prima facie case” under McDonnell
Douglas to survive a motion to dismiss, the Defendant—for some reason—argues otherwise. Doc. 6 at 4.
                                                     -8-
       Given that the Defendant relies on the wrong standard, the Court is not inclined

to rule on the motion to dismiss. Nor will the Court dismiss the complaint sua sponte

applying the correct standard. Accepted as true and construed liberally in the light most

favorable to the Plaintiff, the allegations suggest that the Plaintiff experienced

discrimination, retaliation, and harassment due to her race. Whether those allegations

sufficiently provide the Defendant fair notice of what the Plaintiff’s claims are and the

grounds upon which they rest is a separate matter that has not been argued.

Swierkiewicz, 534 U.S. at 512. It does appear, however, that the complaint contains

more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.” See Iqbal,

556 U.S. at 678. For example, the Plaintiff alleges she overheard her white supervisor

say to another person that “black students at Wesleyan were resentful of the White and

Asian students because they had more financial means. Wesleyan College should only

accept students with high ability and low need.” Doc. 1 ¶ 32. She also alleges that after

requesting a meeting with her supervisor to discuss how her white co-worker was

“bullying” her by assigning tasks, the supervisor stopped talking to the Plaintiff, even

though his advice to the Plaintiff was to report to him instead of the co-worker. Id. ¶¶

28-29. The supervisor also was seen on “many days” at the co-worker’s office, and the

two of them stopped their conversation whenever the Plaintiff walked near them. Id. ¶

29. When the Plaintiff attempted to meet with her supervisor once more to address and

resolve the bullying, she received instead her termination letter. Id. ¶¶ 34-35. In short,

and absent relevant argument from the Defendant, the Court cannot say that these

allegations are not sufficient to raise an inference that the Plaintiff was discriminated



                                             -9-
against based on her race and that she was terminated for complaining about the

alleged bullying.

       With regard to her “bullying” allegations, though the Plaintiff does not explicate

whether she was bullied due to her race or how being assigned tasks amounts to a level

of objective severity, such a showing need not be made to survive a motion to dismiss.

Again, the Court cannot conclude, based on the Defendant’s arguments and reliance on

the wrong standard, that the Plaintiff failed to provide sufficient factual content to draw a

reasonable inference that she experienced racial harassment.

                                     III. CONCLUSION

       For the foregoing reasons, the Defendant’s motion to dismiss (Doc. 6) is

DENIED.

       SO ORDERED, this 21st day of June, 2019.



                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                            -10-
